Citation Nr: 1545225	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-23 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for headaches, as secondary to the service connected scars and residuals of shell fragment wounds left side of head.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel
INTRODUCTION

The Veteran had active military service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO denied service connection for headaches as secondary to the service connected scars and residuals of shell fragment wounds on the left side of the head, increased ratings for scars on the left and right lower extremities, and increased ratings for scars, residuals of shell fragment wounds, on the left forearm and left side of the head.

The Veteran had a videoconference hearing in October 2014 before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the transcript is of record.

In February 2015, the Board granted an increased rating of 20 percent for scars of the left lower extremity and an increased rating of 30 percent for scars of the right lower extremity but denied compensable ratings for scars, residuals of shell fragment wounds, on the left forearm and left side of the head.  In addition, the Board remanded the claim for service connection for headaches as secondary to the service connected scars and residuals of shell fragment wounds on the left side of the head for further development.


FINDING OF FACT

The competent or credible evidence shows that the Veteran's tension headaches are not related to any disease, injury, or event in service; and they were not caused by or aggravated by his service-connected scars and residuals of shell fragment wounds left side of head.




CONCLUSION OF LAW

The criteria for entitlement to service connection for headaches, as secondary to the service connected scars and residuals of shell fragment wounds left side of head, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307. 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

The Board notes that initially the Veteran's claim for service connection for headaches as secondary to the service connected scars and residuals of shell fragment wounds on the left side of the head arose after the May 2011 rating decision denying the Veteran's increased rating claims.  The RO, however, decided that this issue was, nevertheless, intertwined with the Veteran's claims for increased ratings.  Accordingly, prior to the adjudication of this claim in a May 2014 Supplemental Statement of the Case (SSOC), the Veteran was mailed a letter in February 2014 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  In addition, the Veteran had VA examinations prior to and subsequent to the Board's February 2015 remand.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board has not been made aware of any outstanding evidence.  Accordingly, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As already mentioned above, the Veteran testified at a Board hearing in October 2014.  The hearing was adequate as the undersigned AVLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Whether Service Connection is Warranted for Headaches

Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The specific basis of this particular Veteran's claim, however, is that his tension headaches are caused or aggravated by service-connected disabilities, in particular, his service-connected scars and residuals of shell fragment wounds left side of head.  See 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or correlation between the service-connected disability and the claimed disability. Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

A review of the Veteran's STRs shows that he had a May 1968 entrance examination at which time he denied a history frequent or severe headaches, a head injury and any prior periods of unconsciousness.  A clinical evaluation of the Veteran was normal.  In January 1968, the Veteran was treated over the course of several days with complaints of a headache, fever, constipation and lack of appetite.  He was tested for malaria, which was negative.  His STRs also reflect that in June 1969, he suffered injuries from a booby trap explosion.  Specifically, he sustained scars and residuals of shell fragment wounds to various parts of his body, including the left side of his head.  At the Veteran's April 1970 separation examination, however, he denied having frequent or severe headaches, a history of a head injury and periods of unconsciousness during active service.  A clinical evaluation of the Veteran was normal.

The Veteran had a VA examination in May 2014.  The examiner diagnosed the Veteran with tension headaches but opined that they were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran suffered from common tension headaches.  He observed that there was no evidence that the Veteran ever had a traumatic brain injury (TBI); instead, he had superficial shrapnel wounds of the left side of the head.  In addition, the examiner commented that no scars could be found on examination.

As already mentioned above, in light of the Board's February 2015 remand directives, further medical comment regarding the etiology of the Veteran's headaches was obtained in April 2015.  The examiner confirmed a diagnosis of tension headaches, but opined that they were less likely than not proximately due to or the result of the Veteran's service connected condition.  He stated that he reviewed the conflicting evidence and noted that the Veteran claimed that the onset of his headaches were in 2010.  The examiner observed that there was no record of a complaint of headache in the Veteran's VA medical records from 2010 through 2014 nor did he take any prescribed medications for his headaches.  He reiterated that the headaches described in the May 2014 VA examination were tension type headaches.  The examiner stated that there was no history of a traumatic head injury in the Veteran's STR's and such headaches would have begun at the time of injury, not 30 years later.  He further opined that the headaches were not caused or aggravated by the shrapnel fragments remaining in the Veteran's head.  The examiner concluded that there was no evidence that a minor scar could cause or aggravate headaches.

After reviewing all of the evidence regarding the posited correlation ("nexus"") between the Veteran's current tension headaches, including as secondary to the service connected scars and residuals of shell fragment wounds left side of head, and his military service, the Board concludes that the preponderance of this evidence is against his claim, so it must be denied rather than granted.  Ultimately, the Board must consider all of the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In this case, the amount of time that passed between the Veteran's reported onset of his tension headaches in comparison to when he was first diagnosed with this claimed disability is very substantial.  While this is not entirely dispositive of his claim, it is also nonetheless other evidence tending to go against his claim.  The Board may, in this circumstance, consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or, here, an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom; see also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

Further, while the Veteran might sincerely believe that tension headaches are related to an injury he sustained in active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current tension headaches are related to a reported injury sustained in 1969 falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Veteran's STRs show that he had one complaint of headaches associated with other symptoms, including fever, constipation and lack of appetite in January 1968, prior to his June 1969 booby trap incident.  In addition, a few days later he reported that he felt much better.  At the time of his June 1969 incident, there were no reports of headaches or a head injury.  Moreover, the by the time of his May 1970 separation examination, the Veteran denied having headaches, a head injury and any periods of unconsciousness during service.  Further, the VA examiner in his May 2014 and April 2015 VA examiner reports competently opined that the Veteran's current tension headaches were not related to, caused by or aggravated by the Veteran's service connected scars and residuals of shell fragment wounds left side of head.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for headaches as secondary to the service connected scars and residuals of shell fragment wounds left side of head is not warranted.  


ORDER

Entitlement to service connection for headaches, as secondary to the service connected scars and residuals of shell fragment wounds left side of head, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


